DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/0282915 (Ohta et al.).
With regards to claim 1, Ohta et al. discloses a physical quantity sensor comprising, as illustrated in Figures 1A-35, a sensor unit 410 comprising three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (e.g. xyz axes illustrated in Figures 25A,25B,28); a sensor module 411 having an inertial sensor (e.g. an acceleration sensor to detection acceleration either in x-axis or y-axis; paragraph [0063]) installed therein and having a first side and a second side extending along the Y-axis and facing along the X-axis (e.g. not labeled but left side and right side of the sensor module 411 in Figures 25A,28 is considered as the first side and the second side), a third side and a fourth side extending along the X-axis and facing along the Y-axis (e.g. not labeled but top side and bottom side of the sensor module 411 in Figures 25A,28 is considered as the third side and the fourth side), a first sidewall 429 (e.g. left outer sidewall in Figures 25A,28) coupled to the first side, a second sidewall 429 (e.g. right outer sidewall in Figures 25A,28) coupled to the second side, a third sidewall 429 (e.g. top outer 

With regards to claim 3, Ohta et al. further discloses the sensor module 411 has a top wall 425 (as observed Figures 25A,25B,28) outwardly opposite to the bottom wall; the wall bonding member 418 bonds the first, second, third, and fourth sidewalls and the top wall to the base (as observed in Figures 25B,28).
With regards to claim 4, Ohta et al. further discloses the base 412,431,432 has a closed-bottom recess (e.g. open region as observed in Figure 25B) in which the sensor module 411 is inserted (as observed in Figures 25A,25B,28); an inner side wall 435 of the closed-bottom recess is configured with the first, second, third, and fourth lateral surfaces (e.g. the four internal side walls as observed in Figure 25B are considered as the first, second, third, fourth lateral surfaces); a bottom surface 433 (e.g. supporting surface; paragraph [0137]; Figure 25B) of the closed-bottom recess of the base and the bottom wall 426 of the sensor module are bonded together via the bottom bonding member 415 (as observed in Figure 25B).
With regards to claim 5, Ohta et al. further discloses the wall bonding member 418 and the bottom bonding member 415 respectively have a lower elastic modulus than the base 412.  (See, paragraphs [0139],[0140],[0147]).
	With regards to claim 6, Ohta et al. further discloses the wall bonding member 418 and the bottom bonding member 415 have different elastic moduli from each other.  (See, paragraphs [0139],[0140],[0147]; Figure 25B).
	With regards to claim 7, Ohta et al. further discloses a lid 24 covering the sensor module and bonded to the base.  (See, paragraph [0051]; Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0191832 (Kinoshita et al.) in view of U.S. Patent Application Publication 2009/0282915 (Ohta et al.).
With regards to claim 1, Kinoshita et al. discloses a sensor unit comprising, as illustrated in Figures 1-30, a sensor unit 100 comprising three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (e.g. xyz axes illustrated in Figure 3); a sensor module 25 (e.g. sensor module is formed of inner case 20 and substrate 15 in Figure 3) having an inertial sensor 18 (e.g. a three-axis acceleration sensor) installed therein and having a first side and a second side extending along the Y-axis and facing along the X-axis (e.g. not labeled but the external full front right-hand panel of case 20 along with the back panel parallel to this is considered as the first side and the second side in Figure 3), a third side and a fourth side extending along the X-axis and facing along the Y-axis (e.g. not labeled but the external full front left-hand panel of case 20 along with the back panel parallel to this is considered as the third side and the fourth side in Figure 3), a first sidewall (e.g. internal side of first side panel is considered as this first sidewall in Figure 3) coupled to the first side, a second sidewall (e.g. internal side of second side panel is considered as this second sidewall in Figure 3) coupled to the second side, a third sidewall (e.g. internal side of third side panel is considered as this third sidewall in Figure 3) coupled to the third side, a fourth sidewall (e.g. internal side of fourth side 

Ohta et al. discloses a physical quantity sensor comprising, as illustrated in Figures 1A-35, a sensor unit 410 comprising a sensor module 411 having an inertial sensor (e.g. an acceleration sensor to detection acceleration either in x-axis or y-axis; paragraph [0063]) installed therein and having a bottom wall 426 (Figure 25B) and first, second, third and fourth sidewalls 429 (e.g. each of the four sidewalls 429 of the sensor module 411 is considered as this first, second, third, fourth sidewalls; Figures 25A-25B,28; paragraphs [0139],[0155]); a base 412,432 (e.g. a casing as observed in Figure 25B) where the sensor module is provided; a bottom bonding member 415 bonding between the base and the bottom wall (Figure 25B; paragraph [0138]); a first, second, third, fourth bonding members 418 (e.g. vibration isolators 418 are provided on each side of the sensor module 411; Figures 25A,25B,28; paragraph [0155]) such that the first, second, third and fourth bonding members exclude two ends of the first, second, third and fourth sidewall, respectively (e.g. as observed in Figures 25A and 28, the bonding members 418 do not include the two ends of each of the sidewalls).  (See, paragraphs [0051] to [0170)]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first, second, third and fourth bonding members exclude two ends of the first, second, third and fourth sidewall, respectively as suggested by Ohta et al. to the system of Kinoshita et al. since this is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before effective filing date of the claimed invention without departing from the scope of the invention, namely to provide secure vibration-proofness and airtightness between the sensor module and the base to reduce the movement of the sensor module with respect to the base.  (See, 
With regards to claim 2, Kinoshita et al. further discloses the inertial sensor 18 has a sensitivity in a direction along the bottom wall.  (See, paragraph [0073]).
With regards to claim 3, Kinoshita et al. further discloses the sensor module 25 has a top wall 27 (e.g. paragraph [0103]; as observed Figure 3) outwardly opposite to the bottom wall; the wall bonding member 12,11 bonds the first, second, third, and fourth sidewalls and the top wall to the base (as observed in Figures 10,11,17,18).
With regards to claim 4, Kinoshita et al. further discloses the base 1 has a closed-bottom recess 3 in which the sensor module 25 is inserted (as observed in Figures 2,3; paragraph [0082]); an inner side wall 4 of the closed-bottom recess is configured with the first, second, third, and fourth lateral surfaces (e.g. the four internal side walls as observed in Figure 3 are considered as the first, second, third, fourth lateral surfaces; paragraph [0082]); a bottom surface 5 (e.g. bottom wall) of the closed-bottom recess of the base and the bottom wall of the sensor module are bonded together via the bottom bonding member 10 (as observed in Figures 10,11,17,18).
With regards to claim 5, Kinoshita et al. further discloses the wall bonding member 12,11 and the bottom bonding member 10 respectively have a lower elastic modulus than the base 1.  (See, paragraphs [0099],[0116],[0200]; Figures 10,11,17,18).

	With regards to claim 7, Ohta et al. further discloses a lid 24 covering the sensor module and bonded to the base.  (See, paragraph [0051]; Figure 2).
	With regards to claim 8, Kinoshita et al. further discloses an electronic apparatus 110,120 (e.g. smartphone or digital camera) comprising the sensor unit 100; a control circuit 111,121 performing control based on a detection signal outputted from the sensor unit.  (See, paragraphs [0218] to [0222]; Figures 24,25).
	With regards to claim 9, Kinoshita et al. further discloses a vehicle 130 comprising the sensor unit 100; a control circuit 132 performing control based on a detection signal outputted from the sensor unit.  (See, paragraphs [0223] to [0225]; Figure 26).
	With regards to claim 10, Kinoshita et al. further discloses the sensor module 25 further has a fifth side (e.g. not labeled but right-hand slanted panel of case 20 is considered as the fifth side in Figure 3) coupling the first side and the fourth side and extending in a first direction that is inclined by 45 degrees from the X-axis and the Y-axis (as observed in Figure 3); a sixth side (e.g. not labeled but left-hand slanted panel of case 20 is considered as the sixth side in Figure 3) coupling the second side and the third side and extending in a second direction that is inclined by 45 degrees from the X-axis and the Y-axis (as observed in Figure 3); a fifth sidewall (e.g. internal side of slanted panel is considered as this fifth sidewall in Figures 2,3) coupled to the fifth side; a sixth sidewall (e.g. internal side of slanted panel is considered as this sixth sidewall in Figures 2,3) coupled to the sixth side; the base 1 further has a fifth lateral surface (e.g. not labeled but the internal slanted panel of case 1 is considered as the fifth lateral surface in Figures 2,3), and a sixth lateral surface (e.g. not labeled but the internal slanted panel of case 1 is considered as the sixth lateral surface in Figures 2,3).  With the modification of Ohta et al. set forth above, it would have been obvious to employ the wall bonding member 15 of Ohta et .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0282915 (Ohta et al.) in view of U.S. Patent 2017/0191832 (Kinoshita et al.).
With regards to claims 8 and 9, Ohta et al. does not disclose an electronic apparatus or a vehicle comprising the sensor unit.  
Kinoshita et al. discloses an electronic apparatus 110,120 (e.g. smartphone or digital camera) or a vehicle 130 comprising the sensor unit 100; a control circuit 111,121,132 performing control based on a detection signal outputted from the sensor unit.  (See, paragraphs [0218] to [0225]; Figures 24,25,26).
With regards to claim 10, Ohta et al. does not disclose such structural configurations as in the claim.  
Kinoshita et al. further discloses these structural arrangements for the sensor module as observed in Figures 2,3 and commented above.  Hence, to have set such structural characteristics and dimensions for the sensor module of Ohta et al. as suggested by Kinoshita et al. is considered to have been a matter of optimization and choice possibilities that would .

Response to Amendment
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861